 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    IAN CLAIR MACDOWELL,                              No. 2:19-cv-00065-AC
12                       Plaintiff,
13            v.                                        ORDER TO SHOW CAUSE
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18          On January 9, 2019, plaintiff, who is represented by counsel, filed a deficient application

19   to proceed in forma pauperis (“IFP”) that was not on the form to be used by incarcerated

20   plaintiffs. ECF No. 2. On January 16, 2019, the court gave plaintiff 30 days to file an amended

21   IFP application. ECF No. 3. Plaintiff was cautioned that failure to timely file an amended

22   application would result in a recommendation of dismissal for failure to prosecute. Id. Plaintiff

23   did not timely file an amended IFP application. On February 20, 2019, the court ordered plaintiff

24   to show cause why the failure to file an amended IFP application should not result in dismissal for

25   failure to prosecute. The same day, plaintiff filed an IFP application that was identical to the

26   first-filed, deficient petition. ECF No. 5.

27          On February 22, 2019, the court issued an order stating that the second IFP filing was still

28   not on the proper form, and that the order to show cause was not discharged. ECF No. 6. On
                                                        1
 1   March 3, 2019, plaintiff filed another amended IFP application, which yet again includes the
 2   original, deficient IFP application. ECF No. 7. This time plaintiff has attached two additional
 3   pages, which appear to be unrelated to this case. Id. at 3 (promissory note for loan made by
 4   Andrew Ragnes to Jan Linda Van Zutphen); at 4 (receipt for check returned by Andy Ragnes to
 5   Social Security Administration).
 6          Plaintiff’s counsel has twice re-submitted the same form that the court has rejected as
 7   insufficient. Counsel has twice been instructed to submit the form intended for use by
 8   incarcerated parties, which is readily available on the court’s website,1 but counsel has failed to
 9   comply with this unambiguous order. The prisoner form is required because it includes the
10   prisoner trust account certification that is necessary to a determination of indigence. That this
11   form is designated a “Prisoner Civil Rights IFP Application” does not make it inapplicable;
12   plaintiff’s incarceration makes it the form which calls for all relevant information.
13          Good cause appearing, IT IS HEREBY ORDERED that plaintiff shall show cause in
14   writing, no later than March 19, 2019, why Plaintiff’s counsel Robert Weems should not be
15   ordered to personally pay the filing fee in this case as a sanction for his failure to follow court
16   orders. Submission of a completed Prisoner IFP Application, with trust account certification, by
17   the deadline will result in this Order to Show Cause being discharged.
18   DATED: March 5, 2019
19

20

21

22

23

24

25

26

27
     1
      http://www.caed.uscourts.gov/CAEDnew/index.cfm/forms/civil/ (“Prisoner Civil Rights IFP
28   Application”).
                                                2
